UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WILMA J. FOX,                           
                 Plaintiff-Appellant,
                 v.
                                                No. 00-2497
JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               Robert C. Chambers, District Judge.
                         (CA-99-707-5)

                      Argued: January 25, 2002

                       Decided: May 9, 2002

      Before WILKINSON, Chief Judge, and WILKINS and
                 MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Michael G. Miskowiec, Charleston, West Virginia, for
Appellant. Lori Riye Karimoto, Assistant Regional Counsel, Office of
the General Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania, for Appellee. ON BRIEF: James A.
Winn, Chief Counsel, Region III, Patricia M. Smith, Deputy Chief
Counsel, Office of the General Counsel, SOCIAL SECURITY
2                          FOX v. BARNHART
ADMINISTRATION, Philadelphia, Pennsylvania; Rebecca A. Betts,
United States Attorney, Kelly R. Curry, Assistant United States Attor-
ney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Wilma J. Fox appeals from a district court order affirming the
Social Security Commissioner’s denial of her claim for Social Secur-
ity disability benefits. Because we conclude that the Commissioner’s
decision is supported by substantial evidence, see Craig v. Chater, 76
F.3d 585, 589 (4th Cir. 1996), we affirm the judgment of the district
court.

                                   I.

   Between 1980 and 1994 Fox worked mainly in the road construc-
tion industry. She suffered a back injury while doing construction
work in 1993, and she was unable to continue in that line of work.
Although Fox says that she intended eventually to return to construc-
tion work, she retrained to become a certified nursing assistant in late
1994 in an effort to find work that would be easier on her back. She
worked intermittently in nursing assistant jobs from 1994 to 1996.
Her back problems continued, however, and they eventually led her
to stop working as a nursing assistant on April 20, 1996. After Fox’s
initial application for social security disability benefits was denied,
her case proceeded to a hearing before an Administrative Law Judge
(ALJ). In a decision dated August 27, 1998, the ALJ found that Fox
was not disabled.

  After reviewing the entire record (including medical notes from a
variety of doctors) and considering testimony from Fox and an impar-
                          FOX v. BARNHART                            3
tial vocational expert, the ALJ found that Fox suffers from lumbosa-
cral strain, depression, and borderline intellectual functioning. As a
result, he found that Fox could no longer work in her past occupations
and that she could not perform any other job that required "climbing,
balancing, stooping, crouching, crawling, kneeling, more than occa-
sional pushing and pulling, or work of more than a simple routine
nature." Nevertheless, the ALJ concluded on the basis of the voca-
tional expert’s testimony that Fox was not disabled because she could
still perform various kinds of light work, including work as a cashier
or as a security guard. This decision represents the final decision of
the Social Security Commissioner on Fox’s claim.

   Fox sought review of the Commissioner’s decision in the United
States District Court for the Southern District of West Virginia. The
matter was referred to the magistrate judge, who recommended that
the Commissioner’s denial of disability benefits be affirmed. The dis-
trict judge entered an order on September 27, 2000, accepting the
magistrate judge’s recommendation. Fox appeals.

                                  II.

   We review the ALJ’s decision using the same standards employed
by the district court. We must uphold the ALJ’s factual findings if
they are supported by substantial evidence ("such relevant evidence
as a reasonable mind might accept as adequate to support a conclu-
sion") and were reached through the application of correct legal stan-
dards. 42 U.S.C. §§ 405(g), 1383(c)(3); Craig, 76 F.3d at 589. Having
had the benefit of oral argument and the parties’ briefs, we agree with
the district court that substantial evidence supports the ALJ’s finding
that Fox was not disabled. Accordingly, we affirm on the reasoning
of the district court. See Fox v. Apfel, Civ. Action No. 5:99-0707
(S.D. W.Va. Sept. 27, 2000).

                                                          AFFIRMED